Citation Nr: 0103435	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-16 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a corneal 
abrasion of the right eye, currently rated 10 percent 
disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to April 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1999 RO decision which denied an increase in a 
10 percent rating for service-connected residuals of a right 
eye corneal abrasion.


FINDING OF FACT

The veteran's residuals of a right eye corneal abrasion are 
manifested by evidence of healed corneal and retinal 
injuries, with best corrected distant visual acuity of 20/25 
in the right eye.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a right corneal abrasion have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.75, 4.83a, 4.84a, 
Diagnostic Codes 6011, 6079 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty in the Air Force from May 
1973 to April 1976.  During service in July 1973 he sustained 
blunt trauma to the right eye; he was treated with an eye 
patch for a corneal abrasion.  Several days later traumatic 
iritis was noted, and a dilated eye examination showed he had 
a small right retinal hole.  By the end of July 1973 the 
corneal abrasion and iritis had cleared, and the right 
retinal hole was without traction; no treatment was 
recommended.  On the medical history portion of the March 
1976 service separation examination, the veteran reported 
that he had had eye trouble.  The examiner noted that this 
referred to a right eye corneal abrasion in 1973 and only 
problem since had been blurring of vision in the right eye.  
Examination of the eyes was normal, and the veteran's vision 
was 20/20 in each eye.

On a January 1982 VA general medical examination, the veteran 
had complaints of blurred vision of the right eye and pain 
and pressure behind the eye.  On the special ophthalmology 
examination, there was scarring of the macula and some 
peripheral chorioretinal degeneration, and his left eye 
vision was 20/20 minus 1, and his right eye vision was 20/30 
minus 2, correctable to 20/25 with pinhole vision.

In April 1982 the RO granted service connection and a 10 
percent rating for residuals of a right corneal abrasion.  
The RO decision noted that the evidence showed the right 
retina was damaged in service, and the 10 percent rating was 
assigned under Code 6011 pertaining to the retina.

Numerous post-service medical records, dated to the 1990s, 
show the veteran, as a civilian employee, was treated at 
military facilities.  The records describe a variety of 
conditions.  As to the right eye, the records note the 
veteran had a history of a right eye injury in service, and 
his visual acuity was generally within normal range after 
correction with glasses. 

In July 1997 the veteran was seen at a VA outpatient clinic 
for a complaint of right eye irritation for 6 weeks.  There 
was a small lesion on the right upper lid.  The diagnostic 
impression was that he had a chalazion.  It was noted that 
that he was to be seen for follow up in the eye clinic in 
August 1997.  At the VA eye clinic in August 1997 it he had a 
non-tender lump on his right upper eyelid.  His vision was 
correctable to 20/30 plus 2 in his right eye.  The 
assessments were anisometropia; a chalazion; and peripheral 
retinal degeneration with atypical atrophic holes, 
asymptomatic, and not requiring treatment.

In October 1998 the RO received the veteran's current claim 
for an increased rating for his right eye disability.

The veteran was seen at a VA clinic in February 1999 for a 
general physical examination.  With respect to his eyes, it 
was stated that he had 20/50 vision in the right eye and 
20/25 vision in the left eye, although there was no report of 
corrected vision.  It was commented that he would probably 
need new glasses.

At a special VA eye examination conducted a week later in 
February 1999, the examiner reviewed the historical records.  
It was noted that the records showed that the right eye 
disability appeared to be based on a retinal hole in the 
macula and not on the corneal abrasion in service.  On visual 
examination, visual acuity in the right eye uncorrected was 
20/30, improving by pinhole to 20/25.  External eye 
examination revealed normal pupils, extraocular muscles, 
muscle balance, and peripheral visual fields.  Slit lamp 
examination showed a small amount of debris in the deep 
epithelium just inferonasal to the corneal center, which the 
examiner interpreted as evidence of an old recurrent erosion 
syndrome related to corneal abrasion.  Fundus examination of 
the right eye showed considerable peripheral degeneration.  
Examination of the right macula disclosed considerable 
retinal pigment epithelial mottling with a small cyst.  The 
diagnoses relative to the right eye included macular mottling 
with a small cyst, and evidence of old recurrent erosion 
changes in the deep cornea inferocentral to center macula, 
and very mild decrease in best corrected visual acuity to 
20/25 with the decrease due to the retinal pigment epithelial 
mottling.

In June 1999 the veteran was seen at a VA outpatient clinic 
with a complaint of a painful and discharging lesion of the 
right upper eyelid for 4 days.  His vision was reported to be 
20/70 on the right and 20/25 on the left, although no 
corrected vision was reported.  Examination of the eye was 
normal except for a hordeolum of the right upper eyelid, for 
which he was to apply warm compresses and an ointment.



II.  Analysis

The veteran claims an increase in the current 10 percent 
rating assigned for residuals of a corneal abrasion of the 
right eye.  All evidence relevant to his claim has been 
properly developed and no further assistance is required to 
comply with the duty to assist.  Veterans Claims Assistance 
Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 (November 9, 
2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The history of the veteran's right eye disability has been 
reviewed.  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Thus, the more recent medical records are 
the most relevant to the increased rating claim.  Francisco 
v. Brown, 7 Vet.App. 55, 58 (1994).

Although the veteran's service-connected right eye disability 
has been described as residuals of a corneal abrasion, the 
rating decision which established service connection 
indicated the retina was damaged in service and that the 10 
percent rating was being assigned under  Code 6011 pertaining 
to the retina.  Under this code, a 10 percent rating is 
assigned for localized scars, atrophy, or irregularities of 
the retina, which are centrally located, with irregular, 
duplicated enlarged or diminished image.  38 C.F.R. § 4.84a, 
Diagnostic Code 6011.  Thus, the veteran's right retinal hole 
(and other irregularities) warrants a 10 percent evaluation, 
which is the maximum schedular rating available for a retina 
irregularity.

The veteran's representative suggests that the condition 
should be rated under Code 6009.  This code provides that 
unhealed injuries of the eye, in chronic form, are to be 
rated from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  The minimum rating 
during active pathology is 10 percent.  38 C.F.R. § 4.84a, 
Code 6009.  In this case the injury of the veteran's right 
eye has been long healed, and there is no evidence of active 
pathology.  Under such circumstances, a rating under this 
code is not in order.

With respect to impairment of right eye visual acuity from 
the injury in service, visual acuity is rated based on best 
distant vision obtainable after correction by glasses.  38 
C.F.R. § 4.75.  When service connection is in effect for only 
one eye, the non-service-connected eye is considered to have 
vision of 20/40 or better.  In such instances, visual acuity 
of the service-connected eye is rated 0 percent when 
corrected distant visual acuity is 20/40 or better; it is 
rated 10 percent when it is 20/50, 20/70 or 20/100.  38 
C.F.R. §§ 4.83a, 4.84a, Code 6079.

The veteran's corrected visual acuity has been noted to be 
better than 20/40 in his right eye on all recent occasions 
when visual acuity with correction has been tested, such as 
at the February 1999 VA examination when corrected vision in 
the right eye was 20/25.  Service connection is not in effect 
for decreased vision in the left eye and his vision in that 
eye is considered to be (and in fact is) 20/40 or better for 
rating purposes.  Thus the minimal impaired visual acuity of 
the right eye is considered to be noncompensable.

The weight of the evidence demonstrates that the right eye 
disability is not currently more than 10 percent disabling 
under any diagnostic code.  The preponderance of the evidence 
is against the claim for an increased rating.  Therefore the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).








ORDER

An increased rating for residuals of a corneal abrasion of 
the right eye is denied.



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals


 

